Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/21/2020.  In virtue of this communication, claims 1-13, 27, 29-34 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7, 9-11, 13, 27, 29, 30, 34 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20200128453 (hereinafter referred to as Teyeb). 
Consider claims 1, 27, Teyeb teaches a measurement gap configuration method, applied to a New radio-Evolved universal terrestrial radio access-Dual Connectivity (NE-DC) scenario (see at least ¶ [0015], “…NE-DC refers to LTE-NR dual connectivity, where NR is the master and LTE is the secondary…” and see at least ¶ [0017], “…multi-RAT DC, (MR-DC) is a generic term that may be used to describe where the MN and SN employ different RATs. For example, EN-DC and NE-DC are two different example cases of MR-DC…”), wherein the method comprises: 
sending, by a secondary node, first indication information to a master node, wherein the first indication information is used to indicate that the secondary node needs to configure a terminal to perform an Evolved-Universal Terrestrial Radio Access Network (E-UTRAN) inter- frequency measurement, or is used to request the master node to configure a measurement gap, or is used to indicate whether the secondary node requests the requests the mater node to configure a measurement gap (see at least ¶ [0020], “…E-UTRAN-NR dual connectivity, the master cell group may contain at least one E-UTRA PCell, while the secondary cell group may contain at least one NR PSCell. In this example, the master CG and the secondary CG may be managed by an eNB and a gNB, respectively…” and see at least ¶ [0091], “…the SN will configure the measurement gaps and then inform the MN, and only then may the MN be able to configure the UE to start the measurements on the NR frequencies…” and further and see at least ¶ [0095], “…generally understood to relate to measurement gap coordination between base stations. Particular embodiments herein may be understood to relate to measurement capability and gap coordination in EN-DC…”).
Consider claims 6, 29, Teyeb teaches a measurement gap configuration method, applied to a New radio- Evolved universal terrestrial radio access-Dual Connectivity (NE-DC) scenario (see at least ¶ [0015], “…NE-DC refers to LTE-NR dual connectivity, where NR is the master and LTE is the secondary…” and see at least ¶ [0017], “…multi-RAT DC, (MR-DC) is a generic term that may be used to describe where the MN and SN employ different RATs. For example, EN-DC and NE-DC are two different example cases of MR-DC…”), wherein the method comprises: 
receiving, by a master node, first indication information sent by a secondary node, wherein the first indication information is used to indicate that the secondary node needs to configure a terminal to perform an Evolved-Universal Terrestrial Radio Access Network (E- UTRAN) inter-frequency measurement, or is used to request the master node to configure a measurement gap, or is used to request the master node to configure a measurement gap, or is used to indicate whether the secondary node requests the requests the mater node to configure a measurement gap (see at least ¶ [0020], “…E-UTRAN-NR dual connectivity, the master cell group may contain at least one E-UTRA PCell, while the secondary cell group may contain at least one NR PSCell. In this example, the master CG and the secondary CG may be managed by an eNB and a gNB, respectively…” and see at least ¶ [0091], “…the SN will configure the measurement gaps and then inform the MN, and only then may the MN be able to configure the UE to start the measurements on the NR frequencies…” and further and see at least ¶ [0095], “…generally understood to relate to measurement gap coordination between base stations. Particular embodiments herein may be understood to relate to measurement capability and gap coordination in EN-DC…”).
Consider claims 10, 30, Teyeb teaches a measurement gap configuration method, applied to a New radio- Evolved universal terrestrial radio access-Dual Connectivity (NE-DC) scenario (see at least ¶ [0015], “…NE-DC refers to LTE-NR dual connectivity, where NR is the master and LTE is the secondary…” and see at least ¶ [0017], “…multi-RAT DC, (MR-DC) is a generic term that may be used to describe where the MN and SN employ different RATs. For example, EN-DC and NE-DC are two different example cases of MR-DC…”), wherein the method comprises: 
receiving, by a master node, second indication information sent by a secondary node, wherein the second indication information is used to indicate that the secondary node does not need to configure a terminal to perform an Evolved-Universal Terrestrial Radio Access Network (E-UTRAN) inter-frequency measurement, or is used for not requesting the master node to configure a measurement gap (see at least ¶ [0020], “…E-UTRAN-NR dual connectivity, the master cell group may contain at least one E-UTRA PCell, while the secondary cell group may contain at least one NR PSCell. In this example, the master CG and the secondary CG may be managed by an eNB and a gNB, respectively…” and see at least ¶ [0091], “…the SN will configure the measurement gaps and then inform the MN, and only then may the MN be able to configure the UE to start the measurements on the NR frequencies…” and further and see at least ¶ [0135], “…the first base station 111 as SN may inform the second base station 112 as MN whenever it may add and/or remove measurements, which may include information of the frequencies and/or carriers that may be being added and/or removed to be measured. The second base station 112 as MN may then use this info to know how many measurements it may still setup…”).

 
Consider claim 5 (depends on at least claim 1), Teyeb discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Teyeb teaches the secondary node is an E-UTRAN node eNB, the master node is a radio access network (RAN) node gNB of a 5G system (see at least ¶ [0020], “…E-UTRAN-NR dual connectivity, the master cell group may contain at least one E-UTRA PCell, while the secondary cell group may contain at least one NR PSCel…” and see at least ¶ [0105], “…In 5G/NR, any of the first base station 111 and the second base station 112 may be referred to as a gNB and may be directly connected to one or more core networks…”).
Consider claim 7 (depends on at least claim 6), Teyeb discloses the limitations of claim 6 as applied to claim rejection 6 above and further discloses:
Teyeb teaches configuring, by the master node according to the first indication information, a measurement gap pattern of the terminal to be one of measurement gap patterns with identities 0 to 3 (see at least ¶ [0027], “…3GPP has agreed that in NR there may in the future be four measurement gap repetition periods (MGRP), 20 ms, 40, 80 ms, 160 ms and 6 options of measurement gap length (MGL). In total there may be 24 gap patterns…” and see at least ¶ [0045], “…the MN should inform the measurement gap pattern configuration on FR1 to the SN…” and see at least ¶ [0188], “…an SN to setup an optimal gap pattern for NR measurements based on the needs of the MN and/or the UE…”).
Consider claim 9 (depends on at least claim 6), Teyeb discloses the limitations of claim 6 as applied to claim rejection 6 above and further discloses:
Teyeb teaches the master node is a radio access network (RAN) node gNB of a 5G system, the secondary node is an Evolved-Universal Terrestrial Radio Access Network (E-UTRAN) node eNB (see at least ¶ [0020], “…E-UTRAN-NR dual connectivity, the master cell group may contain at least one E-UTRA PCell, while the secondary cell group may contain at least one NR PSCel…” and see at least ¶ [0105], “…In 5G/NR, any of the first base station 111 and the second base station 112 may be referred to as a gNB and may be directly connected to one or more core networks…”).
Consider claim 11 (depends on at least claim 10), Teyeb discloses the limitations of claim 10 as applied to claim rejection 10 above and further discloses:
Teyeb teaches subsequent to receiving the second indication information, the method further comprises: configuring, by the master node, a measurement gap pattern of the terminal according to whether the master node needs to configure the terminal to perform the E-UTRAN inter- frequency measurement, wherein, the measurement gap pattern of the terminal is configured to be one of measurement gap patterns with identities 0 to 3 in a case that the master node needs to configure the terminal to perform the E-UTRAN inter-frequency measurement, and further needs to configure a measure gap for the terminal (see at least ¶ [0027], “…3GPP has agreed that in NR there may in the future be four measurement gap repetition periods (MGRP), 20 ms, 40, 80 ms, 160 ms and 6 options of measurement gap length (MGL). In total there may be 24 gap patterns…” and see at least ¶ [0045], “…the MN should inform the measurement gap pattern configuration on FR1 to the SN…” and see at least ¶ [0188], “…an SN to setup an optimal gap pattern for NR measurements based on the needs of the MN and/or the UE…”).
Consider claim 13 (depends on at least claim 10), Teyeb discloses the limitations of claim 10 as applied to claim rejection 10 above and further discloses:
Teyeb teaches the master node is a radio access network (RAN) node gNB of a 5G system, the secondary node is an Evolved-Universal Terrestrial Radio Access Network (E-UTRAN) node eNB (see at least ¶ [0020], “…E-UTRAN-NR dual connectivity, the master cell group may contain at least one E-UTRA PCell, while the secondary cell group may contain at least one NR PSCel…” and see at least ¶ [0105], “…In 5G/NR, any of the first base station 111 and the second base station 112 may be referred to as a gNB and may be directly connected to one or more core networks…”).
Consider claim 34 (depends on at least claim 1), Teyeb discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Teyeb teaches the second node is an E-UTRAN node eNB, the master node is a  radio access network (RAN) node gNB of a 5G system (see at least ¶ [0020], “…E-UTRAN-NR dual connectivity, the master cell group may contain at least one E-UTRA PCell, while the secondary cell group may contain at least one NR PSCel…” and see at least ¶ [0105], “…In 5G/NR, any of the first base station 111 and the second base station 112 may be referred to as a gNB and may be directly connected to one or more core networks…”).

Allowable Subject Matter
Claims 2-4, 8, 12, 31-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645